Citation Nr: 1210410	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  06-24 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinus perforation, sinus problem, phlegm posterior drainage in throat and deviated nasal septum.  

2.  Entitlement to service connection for neck pain and bruise. 

3.  Entitlement to service connection for right elbow pain. 

4.  Entitlement to service connection for a respiratory disorder, claimed as breathing problems, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a September  2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was provided a Videoconference Board hearing in February 2012.   A transcript of the testimony offered at this hearing has been associated with the record.  

As the record indicates that the Veteran is also seeking service connection for a deviated nasal septum in relation to his sinus claim, the claim has been amended as shown on this cover page.  A claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for sinus perforation, sinus problem, phlegm posterior drainage in throat and deviated nasal septum, neck pain and bruise and right elbow pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It has not been shown by competent and probative evidence that the Veteran incurred a respiratory disorder (claimed as breathing problems) in service or that any breathing disorder is otherwise attributable to service, including as due to claimed exposure to asbestos.


CONCLUSION OF LAW

Entitlement to service connection for a respiratory disorder, claimed as breathing problems, to include as due to asbestos exposure, is not established.  38 U.S.C.A. §§ 1110 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The RO provided the appellant pre-adjudication notice by letters dated in May, July and October 2004.

With respect to the claim for service connection of breathing problems, to include as due to asbestos exposure, the Board notes that the RO's notices did not specifically list this condition as one for which service connection was sought.  

Nevertheless, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran was ultimately provided the necessary information so as to allow a reasonable person to understand how to substantiate the claim, particularly as to the requirements for establishing service connection; and (2) based on the Veteran's and his representative's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what is needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for no prejudice to result from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Irrespective of any notice deficiency, the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate this claim.  The Veteran seeks to attribute a lung disability to claimed exposure to service and has presented evidence and argument in support of this assertion.  Accordingly, based on the communications to the Veteran and the arguments raised by the Veteran and his representative, he has demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the he understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.   Id.  

VA has obtained the Veteran's service treatment records relevant VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of his claimed disability, and afforded him the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

In this regard, the Board notes that in the remand section of this document, the Veteran's claims for service connection of sinus perforation, sinus problem, phlegm posterior drainage in throat and deviated nasal septum, and neck pain and bruise are remanded for further development, particularly to obtain VA records as the record indicates that there may be outstanding relevant VA records.  However, as there is no indication that any VA records, other than those associated with the claims file, are related to the current claim for service connection of breathing problems, to include as due to asbestos exposure, VA need not attempt to obtain them.  Indeed, as shown below, the Veteran does not have such a condition.  See C.F.R. § 3.159(c)(2) (2011); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A review of the Veteran's service treatment records discloses no diagnosis of any chronic lung disorder.  They do note, however, a couple of complaints of coughing, which resolved.  See January and February 1967 treatment records.  

Upon separation examination the Veteran's lungs and chest were normal on clinical evaluation.  See August 1967 report of medical examination.  At separation, the Veteran denied having ever had, or then having, whooping cough, chronic or frequent colds, asthma, shortness of breath, pain or pressure in chest and a chronic cough.  

The Veteran now asserts that he has a breathing disorder attributable to exposure to asbestos.  He asserts exposure during service, noting that asbestos was used on piping in areas he was stationed; however, he points to no specific exposure thereto.  

In November 2004 the Veteran received a VA general medical examination, largely in furtherance of substantiating other claims.  At this time, the Veteran claimed that he was exposed to asbestos in service.  Examination of the chest was normal to inspection, palpation and percussion.  On auscultation the Veteran was moving air well in all lung fields.  There were no wheezes, rhales or rhonchi.  No lung disorder was assessed at this time.

In late March 2005 the Veteran presented to the VA Medical Center (VAMC0 with a complaint of chest congestion, coughing yellow/greenish phlegm, chills, fever, general body and throat ache and dizziness, which had started about a week prior.  Chest X-ray showed a possible lower lobe infiltrate and an impression of possible pneumonia was assessed.  The Veteran was prescribed medication at this time.  

A review of the Veteran's VA medical history shows that a week after this visit bronchitis, not specified as acute or chronic, was assessed.  VA records also document that that tracheobronchitis was assessed in July 2005.

In December 2005 the Veteran received a physical at the VAMC.  At this time, he offered no complaints regarding the lungs or breathing.  Examination of the lungs noted that they were clear to auscultation and no distress was noted.  

In February 2006 the Veteran presented with a complaint of week-long cough, congestion and sore throat.  An upper respiratory infection (URI) and mucupurulent rhinitis were assessed.   The Veteran was prescribed medication and advised to follow up as needed.  

In January 2008, the Veteran was afforded a VA examination to address his claim.  The focus of the examination was to ascertain whether the Veteran indeed had breathing or respiratory difficulties.  In regards to this claim, the Veteran complained of "whole body numbness about 1-2 times per year" and snoring.  He described himself as "approximately total mouth breathing."  

Pulmonary function tests (PFTs) were ordered.  The PFT report notes an impression of normal spriometry with no bronchodilator response and minimal air trapping increased by RV.  The examiner specifically assessed "no respiratory problem identified."  The examiner further noted that by the Veteran's own history that it was his nasal drainage accumulating in the back of his through that would wake him up coughing and gasping for air, but that there was no respiratory disease. 

In February 2012 the Veteran offered testimony regarding his claim before the Board at a videoconference hearing.  At this time, he related that he "didn't know too much about asbestos or anything, but you know, the - over the years, I've been informed [...] I remember back with all of the piping" and that he remembered "a lot of asbestos."  He related that he and others were exposed thereto.  

The Board acknowledges the Veteran's assertions of exposure to asbestos and that he feels that he has some sort of respiratory disability distinct from his sinus problems.  However, as a layperson the Veteran cannot render a diagnosis of such a disorder, as such a determination obviously requires medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).

The Veteran does not have a current respiratory disorder, claimed as breathing problems, to include as due to asbestos exposure.  The Board acknowledges the in-service complaints of coughs, as well as the VA impressions of possible pneumonia, bronchitis and tracheobronchitis assessed above.  However, it is clear that these were acute instances of disease that resolved.  PFTs were normal upon VA examination following these complaints and no breathing disorder was assessed.  Moreover, the Veteran, by his own testimony and statements, admits he does not have a diagnosed respiratory disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  Accordingly, the claim must be denied. Gilbert, supra.  

In closing, the Board acknowledges that the Veteran has also claimed various sinus problems, and that the symptoms and complaints noted in regard to that claim also involve breathing difficulties.  However, that claim is addressed separately in the Remand portion of this decision below.


ORDER

Entitlement to service connection for a respiratory disorder, claimed as breathing problems, to include as due to asbestos exposure, is denied.


REMAND

In July 1965 the Veteran received a pre-induction examination.  At this time, he reported a history of a fractured nose at the age of 17; however, in the physician's summary of this history, no sequelae were noted.  Clinical evaluation of the nose, sinuses, mouth and throat was normal.  

A review of the service treatment record discloses a complaint of falling down the stairs February 1967.  Examination at this time showed a subcutaneous hematoma of the lower lid of the eye due to contusion of the zygomatic arch.  With respect to the nose "no bleeding source" was noted and an assessment of contusion with local hematoma was assessed.  The Veteran was prescribed cooling with cold water packs.  

A review of the Veteran's dental service treatment records notes that he received dental treatment shortly after the February 1967 fall.  The records show that the Veteran sustained a traumatic fracture to tooth number 4 through the root "about apical" 1/3.  This tooth was extracted and an apparent perforation in the sinus was packed with gel foam.  

In August 1967 the Veteran underwent a separation examination.  Clinical evaluation of the nose, sinuses, mouth and throat was normal.  However, the Veteran did complain of "ear, nose or throat trouble."  See August 1967 report of medical history.  In this regard, the examining physician remarked "[n]ose - narrow nasal passage [r]ight side."  

The Veteran contends that he has a sinus problem attributable to service.  He particularly seeks to relate such a condition to the in-service fall that occurred in February 1967.  He also contends that the resultant dental surgery resulted in a sinus condition as he was informed that his sinuses had been perforated at that time.  

In November 2004 the Veteran received a general medical examination.  Examination showed a normal nose and that the Veteran was moving air easily through both nares.  In regards to the sinus, the examiner noted that the sinus was opened when his upper tooth was pulled several years back.  Apparently, at this time the Veteran's mouth was negative for pathology and his through had no inflammation or exudation.  The examiner assessed status-post maxillary sinus surgery (tooth extraction) and significant post-nasal drip and excessive phlegm which at times causes sleep disturbance.  No etiological opinion was rendered.  

In January 2008 the Veteran was afforded another VA examination.  At this time, the examiner noted that the Veteran had a septal deviation that was 90 percent obstructing and "increased size of the turbinates."  The examiner noted that rhinoplasty had been considered and that the Veteran related that this surgery had been necessitated by the "original injury he received in 1967."  Other than a septal deviation, no other findings were made.  A deviated septum was assessed and no etiological opinion was rendered.  

At his February 2012 Board hearing, the Veteran reiterated his history of in-service injury, as outlined above.  He testified that the injury had resulted in a bloody nose as well as his nose "shifted left to right."  He noted that the incident also resulted in a broken tooth, which had to be extracted.  The Veteran related recalling that the dentist had told him not to cough or sneeze following the surgery as the sinus had been perforated.  He testified to having had sinus problems ever since. 

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

The VA examinations are inadequate to decide the claim.  The examination reports do not adequately address the question of aggravation of a possibly pre-existing disability or the Veteran's contentions regarding perforation of the sinuses.  Moreover, they do not contain any etiological opinions, which are necessary to decide the present case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the claim must be remanded to obtain an opinion on this issue.  38 C.F.R. § 4.2.

In November 2004 the Veteran was afforded a VA examination to address his claim regarding the right elbow.  The report of examination notes that the service treatment records disclose a history of an injured right elbow in 1964 with an occasional "pop" with cold weather, as well as a complaint of pain in the elbow in 1967 after falling in the gym.  Also noted, was that the Veteran's separation examination (which was clinically normal) showed a complaint of right elbow click upon extension, which was noted as insignificant.  "Right elbow pain" that "began after [the Veteran's] fall in 1966-1967" was assessed.  X-rays of the elbow demonstrated an osteophyte arising from the right olecranon.   No etiologic opinion was rendered.

In January 2008, he was afforded another VA examination.  The examiner reviewed the claims file, and outlined the history referenced herein above.  At this time, the Veteran also reported that he had injured his elbow in the fall from the stairs, in addition to the fall in the gym in 1967.  

The examiner stated that the Veteran's entrance examination was "proof positive" that the Veteran had an injury to his right elbow in 1964 (prior to entrance) and that the Veteran's history prior to and during service demonstrated this.  The examiner noted that the Veteran continued "to report the same condition with the same aggravating activity (cold), which was environmental and not controlled by man.  Accordingly, the examiner concluded that the right elbow condition was not caused by or a result of active duty service.  

In cases such as this, a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

The Board is of the opinion that the VA examination does not provide sufficient rationale so as to allow the Board to consider the claim under the standards outlined above, particularly as to the question of whether the Veteran had an disorder of the right elbow that clearly and unmistakably pre-dated service.  Moreover, the opinion does not directly address the question of whether any pre-existing disability underwent an increase in disability not due to the natural progression of the disease.  Accordingly, it is inadequate for rating purposes and must be returned.  38 C.F.R. § 4.2.

Lastly, the Board notes that at his February 2012 hearing the Veteran testified that he had received VA treatment for a sinus condition only one month prior, i.e. January 2012.  The latest VA records contained within the claims file were associated therewith on January 5, 2010, and are dated December 10, 2009.  Also, the Board notes that the Veteran has consistently presented for VA treatment with complaints of neck pain.  Thus, there are potentially outstanding relevant records in VA's possession.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records currently associated with the claims file, particularly any dated from December 10, 2009.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records dated after December 10, 2009.

Perform any and all follow-up as necessary, and document negative results.

2.  After the development directed in paragraph 1 is completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed sinus perforation, sinus problem, phlegm posterior drainage in throat and deviated nasal septum.

The complete claims folder should be provided to the examiner, and the examiner should specifically state that the complete folder has been reviewed.  Based on the examination and review of the record, the examiner is asked to answer the following questions:

Does the evidence of record clearly and unmistakably show that the Veteran had a disability of the nose and/or sinuses, particularly related to the provided history of a nasal fracture, that existed prior to his entry onto active duty?

If the answer to the first question is "yes," does the evidence clearly and unmistakably show that any pre-existing disorder was not aggravated by service?

If the answer to the first question is "no," is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disorder of the sinuses and/or nose, if any, had its onset in service or are otherwise attributable thereto, particularly the February 1967 fall and subsequent oral surgery?

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

3.  After the development directed in paragraph 1 is completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed right elbow disability.

The complete claims folder should be provided to the examiner, and the examiner should specifically state that the complete folder has been reviewed.  Based on the examination and review of the record, the examiner is asked to answer the following questions:

Does the evidence of record clearly and unmistakably show that the Veteran had a disability of the right elbow that existed prior to his entry onto active duty?

If the answer to the first question is "yes," does the evidence clearly and unmistakably show that any pre-existing right elbow disorder was not aggravated by service?

If the answer to the first question is "no," is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disorder of the right elbow, if any, had its onset in service or are otherwise attributable thereto?

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


